Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  
Claim 7, line 2, “in a form of bidirectional switches” should be – in the form of the bidirectional switches--
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1-2, 4-5, 9, 11, 12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Hosotani (US 20170207706) in view of Fukuda (US20100254379A1) and Alexander (US20130063994A1).
 With regard to claim 1, Hosotani teaches a control system comprising:
a power transmitting coil (e.g., np, Fig. 9) for wirelessly transmitting power supplied from a power source ( e.g., Vi, Fig. 9);

a driving circuit ( e.g., S3, S4, Fig. 9) configured to drive a load portion ( Ro, Fig. 9)  using the power received via the power receiving coil ( e.g., ns, Fig. 9);
a transmitting coupler ( e.g., 40, Fig. 9)  for wirelessly transmitting a transmission signal ( e.g., 30, Fig. 9) for controlling the load portion( e.g., Ro, Fig. 9);
a receiving coupler ( e.g., 50, Fig. 9) for wirelessly receiving the transmission signal by coupling between the transmitting coupler ( e.g., 40, Fig. 9) and the receiving coupler ( e.g., 50, Fig. 9); and a generation circuit ( e.g., 20, Fig. 9) configured to generate a driving signal ( output of 20, Fig. 9) for controlling the driving circuit ( e.g., S3, S4, Fig. 9)  from the transmission signal( e.g., 30, Fig. 9) received via the receiving coupler ( e.g., 50, Fig. 9).
	Hosotani does not explicitly teach wireless transmitting a transmission signal by electromagnetic coupling between the transmitting coupler and the receiving coupler and the driving circuit include a plurality of switch elements arranged in a form of bidirectional switches and the driving circuit is able to output both a positive voltage and a negative voltage. 
	However, Fukuda teaches teach wireless transmitting a transmission signal( signal between mobile terminal and connection apparatus, Fig. 1) for controlling driving a load portion (  Hosontani teaches about a wireless signal to control driving of a load portion)by electromagnetic coupling between the transmitting coupler and the receiving coupler ( EM coupling to transmit data signal between mobile terminal and connection apparatus, Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosotani, to wirelessly transmit a transmission signal for controlling driving a load portion via electromagnetic coupling, as taught by Fukuda, in order to transmit short-distance data signal use EM coupling at 
	In addition, Alexander teaches the driving circuit include a plurality of switch elements arranged in a form of bidirectional switches (see Fig. 11 bidirectional switches of the bridge in directly connected to the induction motor, or Fig. 22 full bridge with 4 bidirectional switches at the side of 2nd portal). and the driving circuit is able to output both a positive voltage and a negative voltage (Fig. 10, Ao, Bo, Co can be positive and negative voltage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosotani and Fukuda, to configure the driving circuit to include a plurality of switch elements arranged in a form of bidirectional switches and the driving circuit is able to output both a positive voltage and a negative voltage , as taught by Alexander, because a bidirectional switch is a switch or switch combination that enables the conduct of current bidirectional([0104][0105] of Alexander, and using bidirectional switch to implement a universal power converter with reversible polarity reduces the cost and switching loss [0085]
With regard to claim 2, the combination of Hosotani , Fukuda  and Alexander teaches all the limitations of claim 1, Hostotani further teaches wherein the control system includes a power transmitter (PSU, Fig. 9) and a power receiver (PRU, Fig. 9), the power transmitter includes the power transmitting coil (np, Fig. 9) and the transmitting coupler (40, Fig. 9) , and the power receiver includes the power receiving coil  (ns, Fig. 9) and the receiving coupler ( 50, Fig. 9).
	With regard to claim 4, the combination of Hosotani ,Fukuda and Alexander teaches all the limitations of claim 1, Hostotani further teaches a converter circuit ( S1, S2, Fig. 9) converts a DC voltage output from the power source  (Vi, Fig. 9)into an AC voltage using a clock signal ([0069] 10 control the  switch frequency of S1, S2, to be 6.78MHz), and applies the AC voltage ( 
	With regard to claim 5, the combination of Hosotani , Fukuda and Alexander teaches all the limitations of claim 4, Hostotani further teaches wherein the clock signal is generated by the converter ( 10 and S1, S2 are converter, and 10 generate the clock signal to control S1 and S2, Fig. 9, and see Fig. 2(A)2(B) about vgs control signal is similar to a clock signal).
With regard to claim 9, the combination of Hosotani , Fukuda and Alexander teaches all the limitations of claim 1, Zhang further teaches the driving circuit is configured as full-bridge type circuit  ( see 2210, 2215, 2220 are full bridge, Fig. 22) in which the plurality of switch elements are used.
With regard to claim 11, the combination of Hosotani, Fukuda and Alexander teaches all the limitations of claim 1.
Hostoani does not teach the driving circuit is configured as a center tap-type circuit in which a plurality of switching elements are used.
	However, Alexander  teaches the driving circuit is configured as a center tap-type circuit in which a plurality of switching elements are used ( Fig. 22, output of the four switches connected to 2nd portal are center-tap as show in Fig. 5 of the application).

	With regard to claim 12, the combination of  Hosotani , Fukuda and Alexander teaches all the limitations of claim 1, Fukuda further teaches wherein wireless communication between the transmitting coupler and the receiving coupler is performed in accordance with a baseband method( baseband EM coupling[0026])
	With regard to claim 14, Hosotani teaches a control method for a control system including a power transmitting coil ( e.g., np, Fig. 9), a power receiving coil ( e.g., ns, Fig. 9), a transmitting coupler ( e.g., 40, Fig. 9), a receiving coupler ( e.g., 50, Fig. 9), and a load portion ( e.g., Ro, Fig. 9), the control method comprising:
wirelessly transmitting power supplied from a power source ( e.g., Vi, Fig. 9)via electromagnetic coupling (electromagnetic coupling , [0002]) between the power transmitting coil( e.g., np, Fig. 9) and the power receiving coil ( ns, Fig. 9)
wirelessly transmitting a transmission signal ( e.g., 30, Fig. 9) for controlling driving of the load portion ( e.g., Ro, Fig. 9) via electromagnetic coupling between the transmitting coupler ( e.g., 40, Fig. 9)  and the receiving coupler( 50, Fig. 9); and
generating, from the transmission signal ( e.g., 30, Fig. 9) received via the receiving coupler ( e.g., 50, Fig. 9), a driving signal for controlling a driving circuit that drives the load portion( Ro, Fig. 9) using the power received via the power receiving coil (ns, Fig. 9).
	Hosotani does not teach wireless transmitting a transmission signal for controlling driving a load portion via electromagnetic coupling, wherein the driving circuit include a plurality of switch elements arranged in a form of bidirectional switches.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hosotani, to wirelessly transmit a transmission signal for controlling driving a load portion via electromagnetic coupling, as taught by Fukuda, in order to transmit short-distance data signal use EM coupling at baseband without converting the signal to a radio band, simply the design and reduce the design cost.
In addition, Alexander teaches the driving circuit include a plurality of switch elements arranged in a form of bidirectional switches (see Fig. 11 bidirectional switches of the bridge in directly connected to the induction motor, or Fig. 22 full bridge with 4 bidirectional switches at the side of 2nd portal). and the driving circuit is able to output both a positive voltage and a negative voltage ( Fig. 10, Ao, Bo, Co can be positive and negative voltage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosotani and Fukuda, to configure the driving circuit to include a plurality of switch elements arranged in a form of bidirectional switches and the driving circuit is able to output both a positive voltage and a negative voltage , as taught by Alexander, because a bidirectional switch is a switch or switch combination that enables the conduct of current bidirectional([0104][0105], and using bidirectional switch to implement a universal power converter with reversible polarity reduces the cost and switching loss [0085].
With regard to claim 16, the combination of Hosotani , Fukuda and Alexander teaches all the limitations of claim 14 , Hosotani further teaches converting a DC voltage output from the 
With regard to claim 17, the combination of Hosotani , Fukuda and Alexander teaches all the limitations of claim 1, Alexander further teaches driving circuit including four switch element arranged in a form of bidirectional switches (see  Fig. 22, 4 bidirectional switches near the 2nd portal ).
	With regard to claim 18, the combination of Hosotani , Fukuda and Alexander teaches all the limitations of claim 1. Hosotani does not teaches the load portion is a motor.
	However, Alexander teaches the load portion is a motor (Fig. 1D, motor, also Fig. 11, induction motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the load as a motor, as taught by Alexander,  in order to supply the power to a desired load such as motor with a driving unit including low cost and low loss power converter drive ( [0004][0085])

4. Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hosotani (US 20170207706), Fukuda (US20100254379A1) and Alexander (US20130063994A1) in further view of Sarwat (US9731614B1).
	With regard to claim 3, the combination of Hosotani, Fukuda  and Alexander teaches all the limitations of  claim 2 , but not a movable portion that relatively moves at least one of the power transmitter and the power receiver along a predetermined direction.
	However, Sarwat teaches a movable stage that relatively moves at least one of the power transmitter and the power receiver along a predetermined direction ( 720 is a moving stage and allow the transmission pad move in x-axis direction, Fig. 7, col 5, line 40-50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 2, to include a movable portion that relatively moves at least one of the power transmitter and the power receiver along a predetermined direction as taught by Sarwat, in order to optimize the wireless power transmitter coupling, improve the power transfer efficiency.
	With regard to claim 15, the combination of Hosotani, Fukuda and Alexander teaches all the limitations of claim 14, Hosotani further teaches the power transmitter includes the power transmitting coil (e.g., np, Fig. 9) and the transmitting coupler ( e.g., 40, Fig. 9), and
wherein the power receiver includes the power receiving coil(e.g., ns, Fig. 9)  and the receiving coupler ( 50, Fig. 9).
	Hosotani does not teach relatively moving at least one of a power transmitter and a power receiver that are included in the control system along a predetermined direction.
	However, Sarwat teaches relatively moving at least one of a power transmitter and a power receiver that are included in the control system along a predetermined direction ( 720, Fig. 7 allow the transmission pad move in x-axis direction ,col 5, line 40-50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 14, to relatively move .

5. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
 Hosotani (US 20170207706), Fukuda (US20100254379A1) and Alexander (US20130063994A1) in further view of Woytowitz (US20130026953A1)
With regard to claim 7, the combination of Hosotani , Fukuda and Zhang teaches all the limitations of claim 4.
Hosotani does not teach  wherein the driving circuit includes a combined circuit in which a synchronous rectification circuit that receives a voltage output from the power receiving coil as an input voltage and a sign switching circuit that switches a sign of the voltage output from the synchronous rectification circuit are combined, and the generation circuit generates a driving signal for the combined circuit from the clock signal and a signal for sign switching, which are included in the transmission signal.
	However, Woytowitz teaches wherein the driving circuit includes a combined circuit ( e.g., 1404, 1410, 1406, 1408, which is a rectifier/bridge circuit, Fig 14) in which a synchronous rectification circuit  (rectifier part of the rectifier/bridge circuit, Fig. 14 and see [0110], Fig. 14 rectifier/bridge circuit can perform as the combination of rectifier 400 and bridge 900, and [0075] said 400 is a synchronous rectifier) that receives a voltage output from the power receiving coil ( e.g., secondary coil at 1402, Fig. 14) as an input voltage ( e.g., AC1, AC2, Fig. 14)  and a sign switching circuit( bridge part  that switches a sign of the voltage output from the synchronous rectification circuit ([0086]the bridge 900 selectively outputs the rectified power waveforms V-FULLWAVE. GROUND with either a positive polarity or a negative polarity, also see [0110], Fig. 14 rectifier/bridge circuit can perform as the combination of rectifier 400 and bridge 900) are 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 4, to configure the driving circuit to include a combined circuit in which a synchronous rectification circuit that receives a voltage output from the power receiving coil as an input voltage and a sign switching circuit that switches a sign of the voltage output from the synchronous rectification circuit are combined, and the generation circuit generates a driving signal for the combined circuit from the clock signal and a signal for sign switching, which are included in the transmission signal, as taught by Woytowitz, in order to automatically change the sign of the rectifier based on the load/user’s requirement, use a combined rectifier/sign circuit to reduce the size of chip, and reduce the manufacture cost.
	

6. Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
 Hosotani (US 20170207706) in view of Alexander (US20130063994A1).
With regard to claim 13, Hosotani teaches a control system comprising:
a power transmitting coil ( e.g., np, Fig. 9) for wirelessly transmitting power supplied from a power source( Vi, Fig. 9);
a power receiving coil ( e.g., ns, Fig. 9) for wirelessly receiving power by electromagnetic coupling ( [0002] electromagnetic coupling  )between the power transmitting coil ( np, Fig. 9) and the power receiving coil ( e.g., ns, Fig. 9);

a transmitting coupler ( 40, Fig. 9) for wirelessly transmitting a transmission signal for controlling driving of the load portion ( control signal to control S3, S4 and thus control the driving of the load portion Ro, Fig. 9);
a receiving coupler ( e.g., 50, Fig. 9) for wirelessly receiving the transmission signal by optical coupling ( e.g., [0145] 30 can be optical) between the transmitting coupler ( e.g., 40, Fig. 9) and the receiving coupler ( e.g., 50, Fig. 9); and
a generation circuit ( e.g., 20, Fig. 9) configured to generate a driving signal ( output of 20, Fig. 9) for controlling the driving circuit ( e.g., S3, S4, Fig. 9) from the transmission signal (30, Fig. 9) received via the receiving coupler( e.g., 50, Fig. 9).
Hosotani does not explicitly teach wherein the driving circuit includes a plurality of switch elements arranged in a form of bidirectional switches
Alexander teaches the driving circuit include a plurality of switch elements arranged in a form of bidirectional switches (see Fig. 11 bidirectional switches of the bridge in directly connected to the induction motor, or Fig. 22 full bridge with 4 bidirectional switch at the side of 2nd portal). and the driving circuit is able to output both a positive voltage and a negative voltage ( Fig. 10, Ao, Bo, Co can be positive and negative voltage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hosotani, to configure the driving circuit to include a plurality of switch elements arranged in a form of bidirectional switches and the driving circuit is able to output both a positive voltage and a negative voltage , as taught by Alexander, because a bidirectional switch is a switch or switch combination that enables the conduction of current in either direction when in an on state and prevents the conduction of current in any direction when in an off state([0104][0105], and use bidirectional switch to 

  Allowable Subject Matter 
7. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

	Regarding claim 8, the prior art of record fails to teach the claimed circuit connections and functions: wherein the transmission signal is a signal synthesized by exclusive ORing the signal for sign switching and the clock signal in combination with other limitations of the claim.

Response to Argument
8. Applicant’s arguments with respect to claim(s) 1, 13, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Widmer (US 20170267110) (Fig. 38) teaches a full bridge bi-directional switch converter.

Nakamura (US20130188404A1) teaches bidirectional switch rectifier with positive and negative output voltage.


Lethellier (US20190252921A1 teaches the rectification section includes bidirectional switches. The switches are arranged to connect the second side of the transformer in a positive polarity and in a negative polarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
        /PINPING SUN/Primary Examiner, Art Unit 2836